Citation Nr: 0029492	
Decision Date: 11/08/00    Archive Date: 11/16/00	

DOCKET NO.  93-11 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for testicular cancer with 
metastases of the abdomen, claimed as secondary to Agent 
Orange exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from April 1967 to March 1970, 
including service in the Republic of Vietnam during the 
Vietnam Era.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1985 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied service connection for 
seminoma as secondary to Agent Orange exposure.  In September 
1986 the veteran submitted a statement indicating his 
disagreement with the failure to grant service connection for 
carcinoma caused by Agent Orange.

The Board has remanded the appeal in June 1994, February 
1997, and September 1998.  


FINDINGS OF FACT

1.  The veteran's testicular cancer with metastasis of the 
abdomen was not manifested during active service or for more 
than 10 years after discharge from active service.

2.  The veteran's testicular cancer with metastasis of the 
abdomen is not due to his exposure to Agent Orange during his 
service in Vietnam.  


CONCLUSION OF LAW

Testicular cancer with metastasis of the abdomen was not 
incurred in or aggravated by active service and may not be 
presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted, the Board has remanded the appeal on three separate 
occasions.  Attempts have been made to obtain additional 
information from J.C.L.,  M.D., a private physician, (Dr. L.) 
as well as additional information from a B.A.K., Ph.D., a 
private doctor (Dr. K.).  See March 1997 letters to these 
individuals.  No response was received from Dr. K. and the 
response with respect to Dr. L. reflects that he was 
deceased.  Treatment records have been obtained and the 
veteran has been afforded a personal hearing.  An opinion has 
been obtained from VA physicians specializing in oncology and 
urology.  The Board concludes that based upon the development 
accomplished, as well as attempted development and responses 
or lack thereof thereto, that all relevant evidence that may 
be obtained has been obtained.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  When a veteran served ninety (90) 
days or more during a period of war and cancer becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.

A veteran who, during active service, served in the Republic 
of Vietnam, during the Vietnam Era, and has a disease listed 
at 38 C.F.R. § 3.309(e), shall be presumed to have been 
exposed during such service to a herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  
38 C.F.R. § 3.307(a)(6)(iii).  Testicular cancer (seminoma) 
is not one of the diseases listed at 38 C.F.R. § 3.309(e).  
Therefore, the veteran is not presumed to have been exposed 
to a herbicide agent during his service in Vietnam during the 
Vietnam Era.  See McCartt v. West, 12 Vet. App. 164, 168 
(1999).  Further, the Secretary has determined that a 
presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
Era is not warranted for testicular cancer.  See 64 Fed. Reg. 
59232 - 59243 (1999).

Having concluded that the veteran's testicular cancer 
(seminoma) is not subject to presumptive service connection 
under applicable regulations, the Board will turn its 
attention to when the initial onset of the veteran's 
testicular cancer occurred.  Initially, the Board observes 
that the veteran, as a layperson, is qualified to report 
symptoms, but as a layperson, he is not qualified to provide 
a diagnosis of those symptoms or to provide a medical 
etiology regarding those symptoms.  See Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 
2 Vet. App. 492, 94-95 (1992).  

The veteran's service medical records are silent for any 
complaint, finding, or treatment with respect to testicular 
cancer.  

A July 1985 VA hospital discharge summary reflects that the 
veteran was seen for evaluation of a left testicular mass.  
The veteran reported that he had noticed a mass involving his 
left testicle approximately one year prior to admission, 
although he related intermittent scrotal and back pain since 
a vasectomy 10 years before.  Two weeks prior to the 
hospitalization, the veteran had seen an osteopath for severe 
groin and leg pain and had the mass aspirated.  He reported a 
40-pound weight loss over the prior year as well as chronic 
low back pain.  The only prior surgery included a vasectomy 
done 10 years before.  This hospital discharge summary is the 
earliest dated evidence, contemporaneous with treatment 
provided the veteran and the then current complaints, 
reflecting the veteran's complaints with respect to his left 
testicle and symptoms related thereto.  With respect to the 
veteran's report as to symptoms this evidence will be 
accorded large probative weight because it was prepared 
contemporaneous with the report of those symptoms and 
reflective of the veteran's best memory regarding the 
symptoms since his report was more closely related in time to 
the actual occurrence of the symptoms.  Further, as reason 
for according this lay evidence large probative weight, the 
purpose of the report was to obtain an accurate history 
regarding the veteran's symptoms so that appropriate 
treatment for what was a life-threatening disease could be 
administered.  

During an August 1993 personal hearing, the veteran offered 
testimony that his spouse observed the first lump in his left 
testicle upon his return from Vietnam in 1970.  He described 
it at being like a grain of sand.  He reported recurring 
episodes of groin pain in 1975 and indicated that he started 
wearing a truss because he believed it was a strain.  He 
reported that the lump was growing larger.  This testimony 
with respect to historical events occurring up to 23 years 
prior to the offering of the testimony will be accorded small 
probative weight because, while it may represent the 
veteran's best effort to recollect events that occurred 
beginning in 1970, because of the time lapse between the 
occurrence of the events and the recollection by the veteran, 
it is less likely that the recollection is as accurate as a 
contemporaneous report would be.  In this regard, the Board 
observes that a December 1993 report by a private physician, 
R.P., M.D., reflects that when the veteran was requested to 
provide a time frame regarding the duration of symptoms 
related to his seminoma, he had difficulty.  The veteran 
reported that the symptoms started either in 1970 or 1980.  
Accordingly, the record reflects the veteran's difficulty in 
recalling symptoms that occurred from 13 to 23 years prior to 
the attempt to make the recollection.  Therefore, small 
probative weight to the veteran's testimony in 1993 has been 
appropriately assigned with respect to his attempt to 
recollect historical events occurring up to 23 years prior to 
the recollection attempt.  

The veteran has also submitted multiple statements, in 
addition to his initial July 1985 claim.  The Board observes 
that the July 1985 claim has blocks 27 and 28 marked out 
regarding medical care providers or persons other than 
medical care providers who would be familiar with his claim 
for testicular cancer.  It is not until the 1990's that the 
veteran's statements identified any symptoms prior to those 
reported at the time of his July 1985 initial VA 
hospitalization.  Therefore, a like analysis will be applied 
to those statements with respect to the veteran's ability to 
recollect events occurring many years prior to his attempted 
recollection and they will also be accorded small probative 
weight with respect to symptoms reported prior to those 
indicated to exist at the time of the July 1985 VA 
hospitalization.

On the basis of the above analysis and the weights assigned 
to the lay evidence, there is evidence of large probative 
weight that supports a finding that the veteran first noticed 
a mass involving his left testicle approximately one year 
prior to July 1985 and that he had experienced intermittent 
scrotal and back pains for approximately 10 years prior 
thereto.  There is evidence of small probative weight 
indicating that a nodule, the size of a grain of sand, was 
first noticed on the veteran's left testicle in 1970 and 
continued to grow thereafter.  Therefore, a preponderance of 
the evidence supports a finding that the veteran first 
noticed a mass involving his left testicle approximately one 
year prior to July 1985, and that he had experienced 
intermittent scrotal and back pains for 10 years prior 
thereto, but that any mass involving his left testicle was 
not noticed prior to one year before July 1985.  

The veteran has also submitted an article indicating that 
dogs that served in Vietnam experienced a higher frequency of 
seminoma tumors of the testicles than dogs that did not serve 
in Vietnam.  The article indicates that dogs may predict the 
development of such tumors among infantrymen who served in 
Vietnam, but also notes that 99 percent of the dogs were 
German shepherds, a breed that was predisposed to testicular 
tumors.  The article does not offer any findings with respect 
to an increased frequency of testicular tumors in humans or 
provide any relationship between seminoma, testicular tumors 
in humans, and the humans' service in Vietnam.  Therefore, 
the article will not be accorded any probative weight, either 
for or against the veteran's claim, because it does not 
provide any findings that are relevant to the veteran's 
claim, but rather, discusses an increased frequency of 
seminoma amongst dogs, the overwhelming majority of which 
were already predisposed to testicular tumors, that served in 
Vietnam.  See Sacks v. West, 11 Vet. App. 314 (1998).

June and July 1993 letters from Dr. K. have been submitted.  
These reflect Dr. K.'s opinion that the veteran has cancer as 
a result of his exposure to Agent Orange in Vietnam.  The 
letters reflect that Dr. K. is a Ph.D. and an S.N.C.  They 
also reflect that the veteran was referred to a medical 
doctor who was a board-certified psychiatrist and address the 
veteran's psychiatric disability, as well as the reference to 
his cancer.  However, the letters do not reflect what 
training Dr. K. has in the field of medicine or oncology.  As 
noted previously, a March 1997 letter was directed to Dr. K. 
requesting the academic discipline in which he earned his 
doctoral degree and asking for him to explain in detail the 
basis for his opinion for the veteran's cancer being a result 
of exposure to herbicides during military service.  The 
record does not indicate that Dr. K. responded to this 
request.  There is no evidence that Dr. K. has medical 
training or any specialized knowledge regarding oncology or 
the diagnosis of cancers and in the absence of any such 
evidence indicating that his opinions would qualify as 
competent medical evidence with respect to the etiology of 
the veteran's testicular cancer, he is not qualified to offer 
a medical diagnosis or medical etiology for the testicular 
cancer.  Black v. Brown, 10 Vet. App. 279 (1997).  See 
Grottveit and Espiritu.  Accordingly, Dr. K.'s opinions will 
not be accorded any probative value because there is no 
evidence that Dr. K. is competent to offer a medical opinion 
concerning the etiology of the veteran's testicular cancer 
with metastasis of the abdomen.  

As noted previously the earliest contemporaneous medical 
evidence, medical records prepared contemporaneous with 
treatment provided, that reflects that the veteran had 
testicular cancer are dated in July 1985.  There are no 
contemporaneous medical records reflecting that the veteran 
had testicular cancer prior to July 1985.  Records that 
supply diagnosis and findings contemporaneous with treatment 
provided the veteran will be accorded large probative weight, 
because these records reflect an attempt by the caregiver to 
ascertain an accurate history regarding the disease and 
because they were for the purpose of providing treatment for 
the veteran's life-threatening testicular cancer with 
metastasis.

Multiple statements have been received from Dr. L., beginning 
with a statement received in July 1994.  This statement 
indicates that the veteran had first been seen in July 1985 
with a growth the size of a softball in his left testicle.  
The statement relates that the growth did not occur overnight 
and was in the making for many prior years and from 
conversations with the veteran the onset could be back as far 
as 1970 when the veteran returned from Vietnam.  The 
statement concludes that the veteran was physically and 
mentally disabled long before 1985, and perhaps as far back 
as 1970.  In statements dated in September 1994, Dr. L. 
indicated that it was his diagnosis as well as the diagnosis 
of colleagues and medical authority including the American 
Cancer Society that the testicular cancer of the seminoma 
variety was associated with the veteran's exposure to Agent 
Orange while serving in Vietnam.  

These letters reflect that the veteran's symptoms first 
appeared in 1970 and continued thereafter.  As noted 
previously an attempt to accomplish further development from 
Dr. L., specifically obtaining American Cancer Society 
publications and Dr. L.'s particular background or 
specialization, in March 1997, resulted in a response that 
Dr. L. was deceased.  The statements from Dr. L. were all 
received in 1994 and all reflect Dr. L.'s belief that 
symptoms first occurred in 1970 and continued to progress 
thereafter.  As concluded previously a preponderance of the 
evidence has established that the veteran first observed a 
mass involving his left testicle approximately one year prior 
to July 1985 and that he had experienced intermittent scrotal 
and back pains for approximately 10 years prior to July 1985.  
Therefore, Dr. L.'s opinions were premised, partially, upon 
an inaccurate factual foundation.  See Reonal v. Brown, 
5 Vet. App. 458, 460-61 (1993).  Further, the opinions do not 
specifically identify the American Cancer Society publication 
referred to, but rather makes a general reference to many 
medical authorities including the American Cancer Society.  
Finally, although reference is made to multiple medical 
doctors being consulted with, as well as consultations with 
Dr. K., there is no indication that the medical doctors 
referred to have ever seen the veteran or were familiar with 
his specific circumstances, and as concluded earlier, 
Dr. K.'s opinions have been found to not be probative.  Since 
these opinions have been based on a partially inaccurate 
factual basis, make general references to treatise authority 
and studies, but do not specifically identify such treatises 
or authorities, and are not contemporaneous with treatment 
provided to the veteran at the time they purport to relate 
his testicular cancer to service, they will be accorded small 
probative weight.

The report of an October 1998 opinion by a VA medical doctor 
and osteopathic doctor, specializing in oncology and urology, 
reflects their conclusion that the veteran's testicular 
cancer is unrelated to Agent Orange exposure in service.  It 
indicates that there is no evidence in the literature that 
testicular cancer is caused by Agent Orange exposure in 
humans and the Institute of Medicine has not determined that 
there is a causal relationship.  They further indicated that 
it was unlikely that the veteran had testicular cancer 
manifested within a year of his service.  Even if the nodule 
that his wife felt within the year after discharge had been 
cancer, it would have increased in size such that it would 
have been evident much sooner than his symptoms occurred.  
The conclusion was that there was no evidence that the 
veteran's testicular cancer was related to Agent Orange 
exposure nor was there evidence that it was present within 
one year of his discharge.  

Because these individuals had the veteran's complete claims 
file available for review and because they were tasked with 
the question as to whether the veteran's testicular cancer 
was related to his military service or Agent Orange exposure, 
but their opinion is not contemporaneous with the treatment 
and initial diagnosis of the veteran, it will be accorded 
medium probative weight.  

On the basis of the above analysis there is competent medical 
evidence of large probative weight indicating that the 
veteran's testicular cancer was first diagnosed in July 1985.  
There is competent medical evidence of small probative weight 
indicating that there is a relationship between the veteran's 
testicular cancer with metastasis of the abdomen and his 
exposure to Agent Orange and competent medical evidence of 
small probative weight indicating that his testicular cancer 
was first manifest within one year of discharge from active 
service.  Further, there is evidence of medium probative 
weight supporting a finding that there is no relationship 
between the veteran's testicular cancer with metastasis of 
the abdomen and exposure to Agent Orange nor was his 
testicular cancer manifest within one year of discharge from 
active service.  In weighing this evidence, a preponderance 
of the evidence is against a finding that the veteran's 
testicular cancer with metastasis of the abdomen existed 
during service, within one year of discharge from service, or 
that it is otherwise related to his active service, including 
any exposure to Agent Orange.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994); 38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 
38 C.F.R. §§ 3.303, 3.307, 3.309.

The Board also observes that a June 1994 letter from the 
Agent Orange Administration has been submitted.  The 
standards for receipt of compensation under this program are 
very different from that of VA.  See Brock v. Brown, 10 Vet. 
App. 155 (1997). 


ORDER

Service connection for testicular cancer with metastasis of 
the abdomen is denied.



		
	C. P. RUSSELL
	Veterans Law Judge
	Board of Veterans' Appeals






- 2 -



- 1 -


